Title: From John Adams to Benjamin Rush, 4 December 1805
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy December 4. 1805

I am half inclined to be very angry with you for destroying the Anecdotes and documents you had collected for private Memoirs of the American Revolution. From the Memories of Individuals, the true Springs of Events and the real motives of Actions are to be made known to Posterity. The Period in the History of the World, the best understood, is that of Rome from the time of Marius to the Death of Cicero, and this distinction is entirely owing to Ciceros Letters and Orations. There We See the true Character of the times, and the Passions of all the Actors on the Stage. Cicero, Cato and Brutus were the only three, in whom I can discern any real Patriotism. The two last were honest in the main, but with great aberrations at times and neither of them very able. Cicero had the most Capacity and the most constant as well as the wisest and most persevering Attachment to the Republick. Almost fifty years ago I read Middletons Life of this Man, with great pleasure and Some Advantage. Since that time I have been more conversant in his Writings as well as in the other Writers and general History of that Period. Within a month past I have read Middletons Life of him again, and with more pleasure because with more Understanding than before. I Seem to read the History of all ages and Nations in every Page, and especially the History of our own Country for forty years past. Change the Names and every Anecdote will be applicable to Us. I said I read with pleasure: but it was a melancholly pleasure. I know of no  more melancholly Books than Sullys memoirs and Cicero’s Life.
The Tryumvirate of Cæsar, Pompey and Crassus, and the other of Octavius, Anthony and Lepidus, the first formed by Cæsar and the last by Octavius, for the purpose of worming themselves into Empire their Shifts and Turns, their Intrigues and Cabals have Analogy enough with Hamiltons Schemes, to get rid of Washington Adams Jay and Jefferson, and monopolize all Power to himself. You may introduce Burr and McKean and Clinton into the Speculation if you please, and even Mr Madison. You may pursue the Subject if you think fit—I have not patience for it. You inquire what passed between W. and Hamilton at York Town? Washington had ordered or was about to order another Officer to take the Command of the Attack upon the Redoubt—Hamilton flew into a violent Passion and demanded the command of the Party for himself and declared if he had it not he would expose General Washingtons Conduct in a pamphlet. Thus you See.
It’s proper power to hurt each Creature feels
Bulls aim their horns and Asses lift their heels.
Hamiltons instruments of offence were Libels, not true Libels according to the New York doctrine, but lying Libells. The Storming of a Redoubt by a Boy was to be the Coup de Theatre or the Scenery of the Business, to make him afterwards Commander in Chief of the Army and President of Congress, though there is no more qualification for either, in Storming a redoubt, than there would have been in killing a Deer in the Woods. The one proved him a good Partisan the other would have gained him the Reputation of a good Shot: but neither would fit him to command Armies or govern States.
I rejoice in your Prosperity and wish it may increase. If you have Sold the Copy right of your Medical Works for a thousand dollars, I am confident the Bookseller will have a good Bargain and make twice the profit of that it, that you will. Those Works are in universal Esteem among the Faculty, and even with those who differ from you, on so many points.
There is a concurrence, if not a combination of Events that Strikes me. Coll Burr at Washington, General Dayton at Washington, General Miranda at Washington, General Hull returning from his Government General Wilkinson commanding in Louisiana &c &c. Enterprizes of great Pith may be in a State of Coction. You may Say perhaps that I am jealous. But there is a long History in my memory attached to Several of those names, which Suggests the Possibility of profound Councils and great Results, whether good or not I will not conjecture. If our Government should risque the giving Offence to France by a War with Spain, I should be surprized.
If I have been as tedious in this Letter as in my last, I will not be So long, lest I Should disgust you with a correspondence  which affords great pleasure to your Friend and humble Servant
John Adams